Citation Nr: 0112430	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to March 
1995.

The instant appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which denied a claim for an increased 
rating for hypertension.


FINDING OF FACT

Without good cause, the veteran failed to report for two VA 
examinations scheduled for the purpose of determining the 
current severity of her service-connected hypertension.


CONCLUSION OF LAW

A rating in excess of 10 percent for service-connected 
hypertension is not warranted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.655(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  The new law 
contains revised notice provisions and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the issue on appeal.  This is true 
because, as the veteran failed to report to two VA 
examinations without good cause, her claim for an increased 
rating must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Regardless, the VA attempted to 
fulfill its duty to assist and its duty to notify.  

The RO attempted to fulfill its duty to assist by developing 
information concerning recent VA treatment at the Decatur, 
Georgia, VA Medical Center (MC) and by scheduling the veteran 
for two VA examinations to assess the current severity of her 
service-connected hypertension.  The Board notes that, in 
cases involving a question of increased benefits for service-
connected hypertension, results of current examination are of 
primary importance.  Accordingly, obtaining additional 
treatment records would be of questionable significance in 
this case.  Similarly, statements made by the veteran in his 
June 2000 substantive appeal, while descriptive of a 
medication change that reportedly improved her 
symptomatology, fails to demonstrate the level of 
hypertension required for an increased rating. Consequently, 
the Board is unable to reach a favorable decision in this 
case.

The VA attempted to fulfill its duty to notify in two letters 
in March 1999 which informed the veteran that if she did not 
report for the scheduled examination, the VA would not have 
the benefit of evidence from the examination which might be 
material to the outcome of her claim.  In this regard, in 
Morris v. Derwinski, 1 Vet. App. 261 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran's abandonment of his claim for service connection 
based upon his failure to respond to a request for additional 
evidence could not be waived or set aside on grounds of 
alleged ignorance of regulatory requirements.  The Court in 
Morris noted that the United States Supreme Court had held 
that everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  Accordingly, in Morris, the Court found that 
even though the veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  Thus, 
even if the veteran in this case was ignorant of the 
provisions of 38 C.F.R. § 3.655(b), she is charged with 
knowledge of this regulation.  This regulation, and not the 
evidence, is dispositive. 

The VA first attempted to give the appellant a VA examination 
in connection with her claim on March 30, 1999, but she 
failed to report.  The VA next attempted to give the 
appellant a VA examination in connection with her claim on 
April 7, 1999, but she again failed to report.  There are 
letters of record notifying the appellant of the scheduled VA 
examinations.  There is no indication in the record that the 
appellant has recently changed her mailing address.  While VA 
has a duty to assist the appellant in the development of her 
claim, that duty is not "a one-way street."  If a claimant 
wishes help, she cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that based on the failed attempts to provide the 
appellant with an examination, VA has done everything 
reasonably possible to assist her. 

Under these circumstances, the Board finds that adjudication 
of the issue on appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  In any event, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of the veteran's claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2000).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).

The veteran has displayed a clear unwillingness to cooperate 
in the evaluation of her service-connected hypertension.  She 
did not provide any explanation for her failures to report 
for the two VA examinations that were scheduled.  Pursuant to 
the provisions of 38 C.F.R. § 3.655(b) (2000), where a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, "the claim shall be denied."  Absent the 
veteran's willingness to report for and cooperate with 
scheduled VA hypertension examinations, a favorable decision 
in this case is not possible.  See Engelke v. Gober, 10 Vet. 
App. 396 (1997).  Consequently, the denial of an increased 
rating for service-connected hypertension is warranted.


ORDER

A claim for an increased rating for hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

